Citation Nr: 1820086	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-24 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hydrocephalus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran had active service from March 2003 to March 2004, May 2006 to September 2006, and from October 2010 to April 2011, with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 


FINDING OF FACT

Hydrocephalus is related to service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for hydrocephalus have been met.  38 U.S.C. §§ 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).    


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Moreover, the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in July 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the August 2015 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.




Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Generally, to establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

In September 1992, the Veteran was involved in a head-on motor vehicle accident at his National Guard base.  The examiner at that time noted that he suffered lacerations to his right forearm, but there were no other serious injuries noted.  

The Veteran was diagnosed with bilateral obstructive hydrocephalus in May 2010.

The Veteran received a VA central nervous system examination in August 2012 and the examiner noted the obstructive hydrocephalus diagnosis from 2010.  She also noted the motor vehicle accident the Veteran was involved in during service. The vehicle crossed the midline into oncoming traffic at 55 miles per hour when the driver fell asleep.  The Veteran was not sure, however, whether he hit his head or lost consciousness, as his memory of the incident was unclear.  The examiner indicated that hydrocephalus had been known to be brought on by mild head trauma, such as the Veteran's motor vehicle accident.  Therefore, it was at least as likely as not that the hydrocephalus was related to service.  

The Veteran received a VA examination for the residuals of any traumatic brain injury (TBI) in November 2012, and the examiner noted that he was never diagnosed with a TBI.  The examiner noted the in-service motor vehicle accident, and that the Veteran reported headaches thereafter.  In 2010, the Veteran began having difficulty concentrating, gait issues, and headaches; upon evaluation, he was found to have hydrocephalous and ventriculitis.  The examiner found that all of the symptoms were related to two brain surgeries and hydrocephalous, not to any events that occurred in service.

A medical opinion was obtained in November 2012 to reconcile the two VA examinations and opinions.  The examiner found that the condition was less likely than not due to service or a service-connected condition.  The examiner noted that the Veteran did not experience residuals from the motor vehicle accident, and his onset of symptoms occurred almost 20 years later.  Therefore, this development of hydrocephalus was less likely as not related to trauma during military service.  

Considering all the evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for hydrocephalus is warranted.  As an initial matter, the Board finds that the November 2012 examination and subsequent November 2012 addendum are of minimal probative value.  More specifically, the examiner relied on the fact that the Veteran's symptoms, including difficulty concentrating, gait issues, and headaches, did not start until 20 years after the in-service motor vehicle accident.  However, she did not consider the competent, credible medical opinion from the August 2012 examiner in her assessment of the Veteran and whether his hydrocephalus was related to service.  The Board finds that August 2012 examination highly probative of the Veteran's claim, as it considers the causes of hydrocephalus, then opines on how it relates to the Veteran's in-service motor vehicle accident.  

In light of this opinion linking the Veteran's hydrocephalus with the in-service motor vehicle accident, the Board must resolve all reasonable doubt in favor of the Veteran, and find that service connection for hydrocephalus is warranted.  See 38 C.F.R. §§ 3.102, 3.310.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

Service connection for hydrocephalus is granted.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


